576 S.E.2d 325 (2003)
356 N.C. 655
GUILFORD FINANCIAL SERVICES, LLC, Petitioner
v.
The CITY OF BREVARD, a municipal corporation, Respondent.
No. 295A02.
Supreme Court of North Carolina.
February 28, 2003.
*326 Smith Moore LLP, by James G. Exum, Jr., and Robert R. Marcus, Greensboro; and Van Winkle, Buck, Wall, Starnes and Davis, P.A., by Craig D. Justus, Asheville, for petitioner-appellant.
Ramsey, Hill, Smart, Ramsey & Pratt, P.A., by Michael K. Pratt; and James M. Kimzey, Brevard, for respondent-appellee.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.